DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 08/11/2022. Claims 1, 5, 7-11, 15, 23, 25, 32, and 35-42 are pending. Claims 1, 5, 15, 23, 25 are currently amended. Claims 38-42 are newly added. Claims 13-14, 16, 22, and 32 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments filed on 02/08/2022 with respect to claims 1, 5, 7-11, 15, 23, 25, 32, and 35-42 have been considered but are moot in view of the new ground of rejection presented below.

Double Patenting
5.	Claims 1, 5, 7-11, 15, 23, 25, 32, and 35-42 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10, 12-14, 21-23, 27-29, 32-33 of copending App. No. 16/982,215 [most recent claims filed on 02/08/2022] for the reasons described in the Non-Final Rejection dated 08/05/2021.

Suggested Claim Language
6.	In claim 1, line 4, it is suggested that the phrase “a phosphite component comprising from 0.05 to 1.5 wt% of the dielectric fluid” be amended to read “a phosphite component present in an amount from 0.05 to 1.5 wt% of the dielectric fluid”. This is clearer to the reader and consistent with the phrasing used in, for example, claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 12, which has been canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	Claims 1, 5, 7, 9, 11, 15, 23, 25, 32, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2018/075941 A1), in view of Kano et al. (US 2009/0270644 A1).
As to independent claim 1, Martin teaches a dielectric fluid (see para. 0033-0044) comprising: a synthetic ester oil (see ¶ 0004-0026), a metal passivator (see ¶ 0042 & 0047: additives include one or more metal deactivators), and a phenolic antioxidant component (see ¶ 0041: additives include one or more antioxidants; see ¶ 0044-0046 & 0048), wherein the dielectric fluid has a breakdown voltage of at least 45 kV as determined by IEC 60156 (see Table 1: Breakdown voltage >75 kV).
Martin fails to explicitly disclose that the dielectric fluid [1] has a phosphite component in an amount from 0.05 to 1.5 wt% of the dielectric fluid; and [2] that the phenolic antioxidant component is present in an amount such that the ratio of phosphite component to phenolic antioxidant component is 1 part phosphite component to 1.2 parts or less phenolic antioxidant component. 
As to difference [1], Kano, in analogous art of dielectric fluids (see ¶ 0030-0033: electrical insulating oil employed for the purpose of insulating and cooling electrical apparatuses such as transformers, capacitors and the like), teaches that antioxidants include phosphorous antioxidants such as triphenyl phosphite, diphenylisodecyl phosphite, and the like (see ¶ 0065-0066). Kano teaches that it is preferred to add an antioxidant within a range of 0.01 to 1 wt%, which depend on the required qualities (see ¶ 0070), which overlaps the claimed range of 0.05 to 1.5 wt%. See MPEP 2144.05 I.
Therefore, in view of the teaching of Kano, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Martin by incorporating a phosphite component in the claimed amount as taught by Kano to arrive at the claimed invention because Martin suggests that the dielectric fluid composition comprises one or more antioxidants (see Martin ¶ 0041). Thus, a person of ordinary skill in the art would be motivated to select a phosphite component in addition to the phenolic antioxidant, i.e. two antioxidants in the dielectric fluid, with a reasonable expectation of success for arriving at the quality required for individual products, but not adversely influence electric characteristics (see Kano ¶ 0070) and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amounts of phosphite and phenolic antioxidant components in the dielectric fluid based on routine experimentation and the disclosures of Martin (see ¶ 0041: one or more antioxidants in aa total amount of about 0.0001% to about 1% by weight of the composition) and Kano (see ¶ 0070: add an antioxidant within a range of 0.01 to 1 wt% and in order not to adversely influence electric characteristics). Burden is shifted to the Applicant to provide evidence that the claimed ratio produces a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 5, 7, 9, & 11, Martin & Kano teach the dielectric fluid of claim 1, wherein the phosphite component is present in an amount of from 0.05 to 1% wt (see Martin ¶ 0041: 0.0001% to 1% antioxidants by weight of the dielectric composition; Kano ¶ 0070: it is preferred to add the antioxidant within a range of 0.01 to 1 wt%); claim 1, wherein the phosphite component is triphenyl phosphite (see Kano ¶ 0066 which reads on “triaryl-phosphites” in claim 7, “triaryl phosphite” in claim 9, “triphenyl phosphite” in claim 11).
As to claim 15, Martin & Kano teach the dielectric fluid of claim 
As to claim 23, Martin & Kano teach the dielectric fluid of claim 1, wherein the synthetic ester oil comprises synthetic esters recited in claim 23 (see Martin ¶ 0004-0022: ester composition comprises a plurality of esters derived from a reaction of i) one or more polyols and ii) two or more carboxylic acids that area straight chain or branched C4-C12 carboxylic acid; see Kano ¶ 0032-0043). 
As to claim 25, Martin & Kano teach the dielectric fluid of claim 1, but are silent about the synthetic ester oil having an IV of from 50 to 200 (see filed specification at ¶ 0030: IV = “Iodine Value”). However, the synthetic ester oils disclosed in Martin would necessarily possess the claimed property in view of the substantially identical composition (in this case, the same polyols and carboxylic acids recited in instant claim 23 are reacted in Martin, see ¶ 0004-0026, to form synthetic ester oils). See MPEP 2112.01 II: "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
As to claim 35, Martin & Kano teach a method of insulating an electrical distribution or power device, comprising incorporating a dielectric fluid of claim 1 in the electrical distribution or power device (see Martin ¶ 0074: the dielectric fluid may be used in an electrical apparatus, e.g. a transformer; see Kano ¶ 0027, 0033: base oil is a main component of an electrical insulating oil employed for the purpose of insulating and cooling electric apparatuses such as transformers, capacitors, and the like; see also Kano ¶ 0099 & claims 7-8).
As to claims 36-37, Martin & Kano teach an electrical distribution or power device comprising a dielectric fluid of claim 1, wherein the device is a capacitor or a transformer (see Martin ¶ 0074; see Kano ¶ 0033 & claim 7).
As to claim 38, Martin & Kano teach the dielectric fluid of claim 1, wherein the metal passivator is selected from benzotriazole or its derivatives (see Martin ¶ 0042: one or more metal deactivators; Kano ¶ 0067: the metal inactivating agent used includes benzotriazole or benzotriazole derivatives).
As to claims 39-41, Martin & Kano teach the dielectric fluid of claim 1, wherein the metal passivator is present in amount sufficient to control the dissipation value of the dielectric fluid at or below 0.50 (50%) at 48 hours of oxidative stability testing and wherein the metal passivator is present in amount of from 0.005 to 1.0 wt% [or from 0.005 to 0.4 wt%] (see Martin ¶ 0028: ester composition is oxygen stable; Martin ¶ 0042, 0047: one or more metal deactivators in a total amount of about 0.0001% to about 1% by weight of the composition). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I for ranges and MPEP 2112.01 regarding chemical properties.
As to claim 42, Martin & Kano teach the dielectric fluid of claim 1, wherein the metal passivator is selected from the group recited in claim 42 (see Kano ¶ 0067: the metal inactivating agent used includes benzotriazole derivatives).


9.	Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2018/075941 A1), in view of Kano et al. (US 2009/0270644 A1), further in view of Guttag et al. (US 3,305,526 A).
As to claims 8 & 10, Martin & Kano teach the dielectric fluid of claim 1 as described above in segment 8 of this Office Action, but fail to explicitly disclose phosphite compounds having one to three aryloxy groups [claim 8] or cyclic aryl phosphites, cyclic alkyl-aryl phosphites, etc. [claim 10] as a phosphite component.
However, Guttag, in analogous art lubricating oil additives, teaches phosphites having one to three aryloxy groups and/or cyclic alkyl [or aryl] phosphites as lubricating oil additives (see col. 1, line 25 to col. 3, line 4; col. 3, line 30-46; see also col. 5, lines 19-47: illustrative phosphite compounds).
Therefore, in view of the teaching of Guttag, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Martin and Kano by incorporating the phosphite compounds taught by Guttag to arrive at the claimed invention because Kano suggests triphenyl phosphite “and the like” for insulating/lubricating oils (see Kano ¶ 0065-0066, 0075, 0027). Guttag discloses that phosphite compounds having aryloxy, cyclic, aryl, or alkyl-alkyl groups are known additives for lubricating oils and useful as antioxidants (see Guttag col. 3, lines 12-13). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed phosphite compounds for the claimed dielectric fluid with a reasonable expectation of success for being an environmentally safe, electrically insulating fluid with favorable properties and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.

Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 23, 2022